Title: To Thomas Jefferson from Peter Maverick, 7 December 1822
From: Maverick, Peter
To: Jefferson, Thomas

Much esteemed SirNew York
Decr 7th 1822I have this day as pr direction forwarded by water to Richmond to Col Peyton a Box cont 250 impressions of the Plan of the Universityhope the whole execution will meet your entire satisfaction. The Plate I have retained as pr yr advice—subject to future order.I am Dear Sir your oblige & humbl ServtPeter MaverickThe Honble Thomas Jeffersonto Peter MaverickDCTo Engraving a Plan of the Univerity of Virginia112.〃 Printing 250do @$1025.〃 Paper fordo12.〃 Box & cartage1.$150––New York
Decr 7th 1822